Case 0:21-cv-60097-CMA Document 15 Entered on FLSD Docket 04/01/2021 Page 1 of 19




                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                      Case No.: 0:21-cv-60097
                                     Judge Cecelia M. Altonaga

  HYDROJUG INC., a Delaware corporation,

          Plaintiff,

  v.

  HYDROMATE LLC and NATUREWORKS LLC,
  Florida limited liability companies,

        Defendants.
  _____________________________________/

                       RENEWED1 MOTION FOR PRELIMINARY INJUNCTION

          Plaintiff, HYDROJUG, INC. (“Hydrojug”), through counsel and pursuant to Fed. R. Civ.

  P. 65, hereby moves for preliminary injunction against, HYDROMATE LLC and

  NATUREWORKS LLC dba HYDROMATE (collectively “Hydromate”) to stop Hydromate

  from:

          (a) infringing on the HYDROJUG registered trademark with its HYDROMATE mark;

          (b) marketing and selling water bottle sleeve designs that infringe on Hydrojug’s patent;
             and

          (c) copying and infringing upon Hydrojug’s creative works.


  1 On March 15, 2021, Plaintiff filed a Motion for Preliminary Injunction (the “Original PI
  Motion”) [DE 10]. On March 16th, the Court entered an Order denying the Original PI Motion as
  procedurally deficient [DE 11], noting that the docket did not reflect that Defendants had
  received Notice of the filing of Original PI Motion nor the Complaint. As per the Court’s Order,
  Returns of Service have been filed as DE 12 and DE 13, indicating that the Amended Complaint
  and Summons have been served on each Defendant. In addition, notice of this Renewed Motion
  for Preliminary Injunction is being provided to Defendants pursuant to Fed. R. Civ. P. 65 in the
  manner set forth in the Certificate of Notice and Service on the last page of this Renewed
  Motion.


                                                   1
Case 0:21-cv-60097-CMA Document 15 Entered on FLSD Docket 04/01/2021 Page 2 of 19




         Hydromate’s wide-ranging infringements generate actual customer confusion—at least

  eighteen (18) known and recent incidents. This irreparable harm will continue absent injunction.

  For these and other reasons described in more detail in the accompanying memorandum,

  Hydrojug respectfully requests a preliminary injunction.

  I.     INTRODUCTION
         Hydrojug and Hydromate are competitors. They sell oversized water bottles and sleeves

  direct-to-consumer through online e-commerce platforms linked to social media like Instagram.

  In all respects, Hydrojug has been first to market in this category with its brand, products, and

  creative works. Hydrojug owns: (a) multiple trademark registrations for the HYDROJUG mark,

  (b) an issued design patent for its water bottle sleeve, and (c) a copyright registration for its

  social media posts. In contrast, Hydromate owns no such perfected interests. Rather, Hydromate

  commits each of trademark, patent, and copyright infringement and Hydrojug has a substantial

  likelihood of success in proving it.

         First, Hydromate’s use of the junior HYDROMATE mark infringes on Hydrojug’s rights

  in the senior HYDROJUG trademark. The marks and their commercial impressions are highly

  similar. Moreover, the parties’ oversized water bottles are highly similar and their water bottle

  sleeves are nearly identical. The parties also have same and/or similar online sales and

  advertising methods. Most significantly, Hydrojug presents eighteen (18) instances of actual

  customer confusion. Second, Hydromate’s water bottle sleeves infringe on Hydrojug’s patent for

  the sleeve design. The designs have the same and/or highly similar shape, configuration,

  apertures, and pockets. Third, Hydromate’s Instagram posts were made just three (3) days after

  Hydrojug’s copyrighted posts and are both strikingly and substantially similar to them.

         Hydrojug’s multifaceted infringements have a synergistic effect in generating the

  customer confusion presented herein. This confusion is itself irreparable harm and is attended by

                                                  2
Case 0:21-cv-60097-CMA Document 15 Entered on FLSD Docket 04/01/2021 Page 3 of 19




  other irreparable harms to Hydrojug such as reputational harm, loss of control, loss of goodwill

  in the market, and price erosion. This will continue absent injunction. Moreover, the balance of

  harms and public interest favors injunction.



  II.    FACTURAL BACKGROUND
         A. The Parties
         Hydrojug is a domestic and global retailer of large water bottles for fitness.2 Hydrojug

  started selling its signature, half-gallon water bottles in 2016, and thereafter expanded its product

  line to include water bottle sleeves, straws, and now electrolyte supplements. Hydrojug’s product

  and marketing focus encourages people to hydrate and drink water. It markets under the

  HYDROJUG word and logo marks (collectively “the HYDROJUG Mark”):




  Currently,   most    of   Hydrojug’s    sales   are   direct-to-consumer     through   its   website

  (www.thehydrojug.com), although it is rapidly expanding its placements and will soon sell on

  Amazon.com, and through other outlets.

         Hydromate began in late 2018 and/or early 2019. Hydromate follows Hydrojug product

  offerings, marks, themes, product designs, and photographs. For example, Hydromate also

  primarily offers oversized (including half-gallon) water bottles, water bottle sleeves, straws, and

  electrolyte supplements. Hydromates’s marketing also focuses on hydration. It markets under

  HYDROMATE word and logo marks (collectively “the HYDROMATE Mark”):


  2
    Unless otherwise cited, facts are from the accompanying Declaration of Hayden Wadsworth
  (“Wadsworth Decl.”), and the exhibits thereto.


                                                   3
Case 0:21-cv-60097-CMA Document 15 Entered on FLSD Docket 04/01/2021 Page 4 of 19




  Hydromate sells direct to consumer through its website (www.hydromate.com) and

  Amazon.com.

         B. Hydromate’s Trademark Infringement

         Hydrojug has federally registered the HYDROJUG Mark in both word and stylized form:

  U.S.          Mark                Goods & Services           First        Filing     Reg.
  Reg. #                                                        Use         Date       Date
  5414493                 reusable plastic water bottles sold 1.13.17      4.21.17   2.27.18
                          empty




  5870021   HYDROJUG      drinking straws; drinking straws of 1.13.17      1.29.19   9.24.19
                          plastic; insulating sleeve holder for
                          bottles; insulating sleeve holders made
                          of neoprene for jars, bottles or cans;
                          reusable plastic water bottles sold
                          empty
  6015313                 drinking straws; drinking straws of 1.13.17      7.9.19    3.17.20
                          plastic; insulating sleeve holder for
                          bottles; insulating sleeve holders made
                          of neoprene for jars, bottles or cans;
                          and on-line retail store services
                          featuring hydration products and
                          accessories, namely, water bottles,
                          drinking bottles for sports, and bottle
                          accessories including sleeves, carriers,
                          and straws; on-line retail store services
                          featuring hydration products and
                          accessories, namely, water bottles,
                          drinking bottles for sports, and bottle
                          accessories including sleeves, carriers,
                          and straws



  See First Amended Complaint, Docket No. 9, at ¶ 10 & Ex. A.




                                               4
Case 0:21-cv-60097-CMA Document 15 Entered on FLSD Docket 04/01/2021 Page 5 of 19




         Hydrojug has extensively advertised the HYDROJUG mark, spending millions of dollars

  over the last three years. Tens of millions of people view Hydrojug digital advertisements each

  year. This has garnered substantial recognition and following of the brand. For example,

  Hydrojug has obtained an active and engaged Instagram following of over 250,000 people. Some

  Hydrojug posts generate tens of thousands (10,000s) of comments and “likes.” Through

  Instagram, people can buy Hydrojug products directly from photos, videos, and links. Hydromate

  also uses Instagram and digital advertising.

         Hydrojug is aware of at least eighteen (18) instances of actual customer confusion caused

  by the junior and highly similar HYDROMATE Mark for oversized water bottles, sleeves, and

  related goods. Most have occurred within the last two (2) months and include Hydromate

  customers: (i) contacting Hydrojug to follow-up on Hydromate orders; (ii) contacting Hydrojug

  with complaints about Hydromate; (iii) mistakenly posting negative comments about Hydromate

  on Hydrojug’s Facebook page; and (iv) expressing specific inquiries about the connection and/or

  affiliation between Hydrojug and Hydromate, or generally confusing the two.

  See Declaration of Hanna Brown, attached hereto as Exhibit A (“Brown Decl.”), at ¶ 11 and Exs.

  1 – 18 to the Brown Decl. (with transcripts).

         Specific customer comments include:

         “I must be totally confused.” Id. at Ex. 7.

         “I was confused on brand.” Id. at Ex. 9.

         “[J]ugs look exactly the same and the name is almost the same.” Id. at Ex. 1.

         “…looks similar…” Id. at Ex. 8.

         “Is hydromate & hydrojug the same company??” Id. at Ex. 10.




                                                    5
Case 0:21-cv-60097-CMA Document 15 Entered on FLSD Docket 04/01/2021 Page 6 of 19




  Significantly, at least six (6) of these instances relate to water bottle sleeves. See., e.g., id. at ¶

  12 & Exs. 2, 5, 7, 9, 12, 14. These are just examples. Hydrojug is confident that ongoing

  investigation and/or discovery will reveal many more instances of actual customer confusion.

         Hydrojug is not aware of any other actual confusion relating to its HYDROJUG mark and

  third parties. See id., at ¶ 13; see also Declaration of Hayden Wadsworth, attached hereto as

  Exhibit B (“Wadsworth Decl.”), at ¶ 29.

         C. Hydromate’s Patent Infringement

         Hydrojug’s portfolio of patents and pending patents include U.S. D899,914

  (CONTAINER SLEEVE) (“the ‘914 Patent”) for a water bottle sleeve that it developed:




                     ‘914 Patent, Figure 1                      ‘914 Patent, Figure 5

  See First Amended Complaint, Docket No. 9, at ¶ 11 & Ex. B. While Hydrojug’s high quality

  sleeves typically sell for around $20, Hydromate’s lower quality sleeves often sell at around $15.

          Hydromate offers an entire line of sleeves with Hydrojug’s design in the ‘914 Patent:




                                                    6
Case 0:21-cv-60097-CMA Document 15 Entered on FLSD Docket 04/01/2021 Page 7 of 19




                       Hydromate sleeve                       Hydromate sleeve
  Hydromate sleeves have the same and/or highly similar shape, apertures, and pockets as those

  claimed in the ‘914 Patent.



         D. Hydromate’s Copyright Infringement

         Because digital advertising through Instagram and other social media is a key aspect of

  its success, Hydrojug develops unique and creative content. This includes its July 9, 10, and 11,

  2020 leopard-themed, claw-ripped Instagram posts for water bottle sleeves:




                                                 7
Case 0:21-cv-60097-CMA Document 15 Entered on FLSD Docket 04/01/2021 Page 8 of 19




  These works are registered pursuant to U.S. Copyright No. VA0002235401. See First Amended

  Complaint, Docket No. 9, at ¶ 12 & Ex. C. Just three days after Hydrojug’s Instagram posts,

  Hydromate posted derivatives on its Instagram having both striking and substantial similarity:




         To Hydrojug’s knowledge, Hydromate has no registered trademarks, issued patents, or

  registered copyrights.

  III.   PROCEDURAL BACKGROUND
         On December 15 and 17, 2020, Hydrojug sent a cease-and-desist letter, draft complaint,

  and follow-up letter to Hydromate. Hydrojug’s letters asserted patent infringement and requested

  that Hydromate stop selling infringing sleeves. On December 21, 2020, Hydromate’s counsel

  responded, declining Hydrojug’s demands. On January 15, 2021, Hydrojug filed the complaint,

  with its claim of trademark infringement and actual confusion. See Docket No. 1. The complaint

  was not served. Thereafter, counsel for both sides indicated a desire to discuss settlement.

         On January 29, 2021, counsel met telephonically to discuss Hydrojug’s claims of

  trademark infringement, patent infringement, Hydrojug’s new claim of copyright infringement,

  and the potential for settlement. However, no progress was made with respect to settlement.



                                                   8
Case 0:21-cv-60097-CMA Document 15 Entered on FLSD Docket 04/01/2021 Page 9 of 19




  Hydromate continues to sell under the HYDROMATE mark, including infringing water bottle

  sleeves. So, Hydrojug files its First Amended Complaint (Docket No. 9) and serves the same on

  Hydromate concurrently with this motion for preliminary injunction.

  IV.    PRELIMINARY INJUNCTION STANDARD
         A district court may grant injunctive relief if the moving party shows that: (1) it
         has a substantial likelihood of success on the merits; (2) irreparable injury will be
         suffered unless the injunction issues; (3) the threatened injury to the movant
         outweighs whatever damage the proposed injunction may cause the opposing
         party; and (4) if issued, the injunction would not be adverse to the public interest.

  Siegel v. Lepore, 234 F.3d 1163, 1176 (11th Cir. 2000).
  V.     ARGUMENT
         A. Hydrojug has a Substantial Likelihood of Success on the Merits
             1. Hydrojug shows trademark infringement through rights in its mark and a
                likelihood of confusion based on actual confusion.
         Hydrojug establishes trademark infringement with valid rights in its mark and likelihood

  of confusion grounded in extensive actual confusion.

         To establish a prima facie case of trademark infringement under the Lanham Act,
         a plaintiff must show (1) that it had trademark rights in the mark or name at issue
         and (2) that the other party had adopted a mark or name that was the same, or
         confusingly similar to its mark, such that consumers were likely to confuse the
         two.

  Off Lease Only, Inc. v. Lakeland Motors, LLC, 825 Fed. Appx. 722, 728 (11th Cir. 2020)

  (internal citations and quotations omitted).

         Hydrojug owns rights in the HYDROJUG Mark pursuant to U.S. Reg. Nos. 5414493,

  5870021, and 6015313. The registrations create a presumption that the HYDROJUG mark is

  protectable and distinctive. 15 U.S.C. §1057(b). The HYDROJUG Mark has been in use in

  interstate commerce at least as early as January 2017 in connection with Hydrojug’s oversized

  water bottles, water bottle sleeves, straws, electrolyte supplements, and related goods and

  accessories. Hydrojug continues to use the mark today.

                                                  9
Case 0:21-cv-60097-CMA Document 15 Entered on FLSD Docket 04/01/2021 Page 10 of 19




          Likelihood of confusion is proven here by ample evidence of actual confusion among

   other factors. More particularly, seven factors are considered in likelihood of confusion analysis:

                  (1) strength of the mark alleged to have been infringed; (2)
                  similarity of the infringed and infringing marks; (3) similarity
                  between the goods and services offered under the two marks; (4)
                  similarity of the actual sales methods used by the holders of the
                  marks, such as their sales outlets and customer base; (5) similarity
                  of advertising methods; (6) intent of the alleged infringer to
                  misappropriate the proprietor's good will; and (7) the existence and
                  extent of actual confusion in the consuming public.

          The district court need not consider all factors in every case. . . .The type of mark
          and the evidence of actual confusion are the most important of all the factors.

   Savanna Coll. Of Art & Design v. Sportswear, Inc., 983 F.3d 1273, 1281 (11th Cir. 2020)

   (emphases added; internal quotations and citations omitted). “Evidence of actual confusion is

   ‘ordinarily decisive.’” Nailtiques Cosmetic Corp. v. Salon Sciences Corp., 1997 U.S. Dist.

   LEXIS 4662, at *8 (S.D. Fla. Jan. 10, 1997) (citing and quoting Restatement of Unfair

   Competition; emphasis added). Examination of these factors here shows likelihood of confusion.

                  a.   The Hydrojug Mark is strong because it is at least suggestive.

          The HYDROJUG Mark is strong because it is at least suggestive, if not more distinctive.

   Mark strength is shown in significant part by distinctiveness. Specifically, there are:

          four categories of a mark’s distinctiveness, listed in ascending order of strength:
          (1) generic—marks that suggest the basic nature of the product or service; (2)
          descriptive—marks that identify the characteristic or quality of a product or
          service; (3) suggestive—marks that suggest characteristics of the product or
          service and require an effort of the imagination by the consumer in order to be
          understood as descriptive; and (4) arbitrary or fanciful—marks that bear no
          relationship to the product or service, and the strongest category of trademarks.

   Savanna Coll. Of Art & Design, 983 F.3d 1273, 1282 (11th Cir. 2020) (emphases added).

          Suggestive and arbitrary or fanciful marks are deemed “inherently distinctive”
          because “their intrinsic nature serves to identify a particular source of a product”
          and are generally entitled to trademark protection.


                                                    10
Case 0:21-cv-60097-CMA Document 15 Entered on FLSD Docket 04/01/2021 Page 11 of 19




   Tana v. Dantanna, 611 F.3d 767, 774 (11th Cir. 2010).
          Marks that are registered by the USPTO without proof of secondary meaning are

   presumed distinctive as suggestive, arbitrary, or fanciful (as opposed to descriptive), and

   therefore strong. Abercrombie & Fitch co, v. Hunting World Inc., 537 F.2d 4, 11 (2d Cir. 1976);

   Pizzeria Uno Corp. v. Temple, 747 F.2d 1522, 1534 (4th Cir. 1984); All. For Good Gov’t v.

   Coalition for Better Gov’t, 901 F.3d 498, 510 (5th Cir. 2018); GTE Corp. v. Williams, 904 F.2d

   536, 538-39 (10th Cir. 1990). Moreover, stylized marks are strong because they are rendered in

   a distinctive form. See Patsy’s Brand, Inc. v. I.O.B., Realty, Inc., 317 F.3d 209, 217 (2d Cir.

   2003); Golden Bear Int’l, Inc. v. Bear U.S.A., Inc., 969 F.Supp. 742, 744 (N.D. Ga. 1996).

          The HYDROJUG Mark has been fully examined and federally registered by the USPTO

   in both word and stylized forms. These registrations were obtained without any showing of

   secondary meaning. Therefore, the HYDROJUG Mark is at least suggestive, if not fanciful (as

   an invented word or symbol).3

                 b. The marks are highly similar.
          The HYDROMATE and HYDROJUG marks are highly similar in overall appearance,

   visually, phonetically, meaning, and commercial impression. They both incorporate the dominant

   HYDRO- prefix, and, in stylized form, bold HYDRO- prefix, de-emphasized suffix, and single

   water drip design:




   3
     Even assuming, for the sake of argument, that the HYDROJUG Mark were descriptive—and it
   is not—secondary meaning is established through Hydrojug’s extensive advertising and other
   evidence showing significant brand recognition and following. See Wadsworth Decl. at ¶¶ 7 -
   11. Moreover, Hydromate’s copying—referenced herein throughout—would also be “probative
   of the existence of secondary meaning.” McCarthy on Trademarks and Unfair Competition, §
   15:38 (5th Ed.); accord FN Herstal SA v. Clyde Armory Inc., 838 F.3d 1071, 1086 (11th Cir.
   2016).


                                                  11
Case 0:21-cv-60097-CMA Document 15 Entered on FLSD Docket 04/01/2021 Page 12 of 19




                  c. The goods are highly similar and/or identical.
          Products under the HYDROMATE Mark are identical and/or very highly similar to those

   under the HYDROJUG Mark—namely, oversized water bottles, water bottle sleeves, straws, and

   the like. See Wadsworth Decl., at Exs 1 & 2. As set forth in Part V.A.2, infra., Hydromate’s

   water bottle sleeves even incorporate Hydrojug’s patented sleeve design. Significantly, “[t]he

   greater the similarity between the products and services, the greater the likelihood of confusion.”

   John H. Harland Co. v. Clarke Checks, Inc., 711 F.2d 966, 976 (11th Cir. 1983) (internal

   quotation and citation omitted).

                  d. The parties have the same or similar sales and advertising methods.

          Both parties sell directly through their respective websites (with confusingly similar

   names) and use digital advertising and social media like Instagram to target highly similar and/or

   same customer bases. See Wadsworth Decl., at ¶¶ 5-15 & 17-19.

                  e. Hydromate reveals bad faith intent to misappropriate Hydrojug’s good will.
          Hydromate’s pattern of copying shows bad faith and intent to capitalize on Hyrojug’s

   reputation and good will. See Jellibeans, Inc. v. Skating Clubs of Ga., Inc., 716 F.2d 833, (11th

   Circuit 1983) (stating that intent is proven by circumstantial evidence). Hydromate’s ongoing

   infringements confirm this. See, e.g., W. Union Holdings, Inc. v. Haideri Paan & Cigarettes

   Corp., 2020 U.S. Dist. LEXIS 38788, 2020 WL 1061653, at *7 (E.D.N.Y. Mar. 5, 2020)

   (continuing to use trademark after receiving cease-and-desist letter sufficient to create

   presumption of intent to confuse market).

                  f. There is actual confusion among customers.



                                                   12
Case 0:21-cv-60097-CMA Document 15 Entered on FLSD Docket 04/01/2021 Page 13 of 19




          Hydrojug submits at least eighteen (18) specific instances of actual customer confusion

   and has reason to believe a great deal more will be revealed during this action. “Although

   evidence of actual confusion is not necessary to a finding of a likelihood of confusion, it is

   nevertheless the best evidence of likelihood of confusion.” Amstar Corp. v. Domino's Pizza,

   Inc., 615 F.2d 252, 263 (11th Cir. 1980) (citing Roto-Rooter Corp. v. O'Neal, 513 F.2d 44, 46

   (5th Cir. 1975)).

          “The quantum of evidence needed to show actual confusion is relatively small.’” Caliber

   Auto. Liquidators, Inc. v. Premier Chrysler, Jeep, Dodge, LLC, 605 F.3d 931, 937 (11th Cir.

   2010) (quoting Jellibeans, Inc. v. Skating Clubs of Ga., Inc., 716 F.2d 833, 845 (11th Cir. 1983)).

   While one instance may be insufficient, e.g., Wreal, LLC v. Amazon.com, 2015 U.S. Dist. LEXIS

   187420 at *16 - *20 (S.D. Fla. Aug. 31, 2015), two instances can be enough. Safeway Stores,

   Inc. v. Safeway Disc. Drugs, Inc. 675 F.2d 1160, 1167 (11th Cir. 1982). Instances of actual

   customer confusion are weighted more heavily. See Fla. Int’l Univ. Bd. Of Trs. v. Fla. Nat’l.

   Univ., 830 F.3d 1242, 1264 (11th Cir. 2016) (customer confusion accorded “substantial

   weight”); Playnation Play Sys. v. Velex Corp., 924 F.3d 1159, 1167 (11th Cir. 2019) (“Evidence

   that ultimate consumers were actually confused deserves ‘special attention.’”).

          Significantly, in the recent case of Playnation Play Sys. v. Velex Corp., the Eleventh

   Circuit upheld a district court’s finding of actual confusion when just two purchasers of

   Company A’s products mistakenly contacted Company B for customer service, believing

   Company B to be the source of the products. 924 F.3d at 1167-68.

          Hydrojug’s eighteen (18) instances of actual customer confusion far exceed those in the

   Playnation Play case, and represent overwhelming proof of likelihood of confusion. The

   statements show textbook actual confusion and are decisive here:



                                                   13
Case 0:21-cv-60097-CMA Document 15 Entered on FLSD Docket 04/01/2021 Page 14 of 19




             “I must be totally confused.”

             “I was confused on brand.”

             “[J]ugs look exactly the same and the name is almost the same.”

             “Is hydromate & hydrojug the same company??”

   “[A]n almost overwhelming amount of proof would be necessary to refute such proof.” Caliber

   Auto. Liquidators, Inc., 605 F.3d 931 at n. 28 (quoting World Carpets, Inc. v. Dick Littrell's New

   World Carpets, 438 F.2d 482, 489 (5th Cir. 1971)). Hydrojug is not aware of any other actual

   confusion relating to its HYDROJUG mark and third parties. Hydrojug is confident that more

   actual confusion evidence will be found from Hydromate as this action proceeds. More

   importantly, actual confusion will continue, together with irreparable harm, absent injunctive

   relief.

                2. Hydrojug shows patent infringement because Hydromate’s carrier sleeves
                   are virtually identical to Hydrojug’s patented design.
             Hydrojug has a substantial likelihood of showing design patent infringement.
             The “ordinary observer” test is used to determine whether a design patent has
             been infringed. . . . The test inquires whether an accused design appears
             “substantially the same” as a patented design, such that “an ordinary observer,
             giving such attention as a purchaser usually gives,” would be induced “to
             purchase one supposing it to be the other.”

   Super-Sparkly Safety Stuff, LLC v. Skyline USA, Inc., 2020 U.S. App. LEXIS 38852, at *5 (Fed.

   Cir. Dec. 11, 2020). Hydromate’s carrier sleeves infringe because they are substantially the same

   as Hydrojug’s patented design. For example, they have the same and/or highly similar shape,

   configuration, dimensions, apertures, and pockets. Moreover, ordinary purchasing customers are

   currently confusing the two products. See Brown Decl. at ¶ 12 & Exs. 2, 5, 7, 9, 12, 14.

                3. Hydrojug shows copyright infringement by striking and substantial
                   similarity between the works at issue.
             Hydrojug has a substantial likelihood of showing copyright infringement.


                                                    14
Case 0:21-cv-60097-CMA Document 15 Entered on FLSD Docket 04/01/2021 Page 15 of 19




          To establish infringement, two elements must be proven: (1) ownership of a valid
          copyright, and (2) copying of constituent elements of the work that are original. . .
          . A plaintiff may prove copying directly . . . or rely on indirect proof. How the
          plaintiff uses indirect evidence to prove copying depends on whether the plaintiff
          can prove that the defendant had access to the copyrighted work. If the plaintiff
          cannot prove access, the plaintiff must prove that the defendant’s work is
          “strikingly similar” to the plaintiff's work. Alternatively, the plaintiff can prove
          that the defendant had access to the copyrighted work and that the defendant's
          work is “substantially similar” to the copyrighted work. . . . To determine whether
          an allegedly infringing work is substantially similar to a copyrighted work, we ask
          whether an average lay observer would recognize the alleged copy as having been
          appropriated from the copyrighted work.

   Baby Buddies, Inc. v. Toys “R” Us, Inc., 611 F.3d 1308, 1315 (11th Cir. 2010) (internal

   quotations and citations omitted).

          Here, Hydromate had access to Hydrojug’s public Instagram. Moreover, Hydromate’s

   posts were made just days after Hydrojug’s. Comparison of Hydrojug’s copyrighted material to

   Hydromate’s copies demonstrates both striking and substantial similarity. Specifically, the

   average observer readily recognizes Hydromate’s copying of the various elements of Hydrojug’s

   images, including:

                 two brightly colored bottles and one neutral colored, oversized bottle;

                 oversized bottles in patterned—particularly leopard skin—sleeves;

                 black background;

                 a series of filled, and/or leopard-patterned, claw rip shapes and configurations

                  bordering the bottles; and

                 to one side, against the black background, repeated and stacked outline lettering

                  bearing words such as “LEOPARD”.

          B. Irreparable Harm Results from Hydromate’s Multiple Infringements

          Hydromate’s multifaceted infringements result in irreparable harm. “Trademark actions

   ‘are common venues for the issuance of preliminary injunctions . . . . [and] a ‘sufficiently strong


                                                   15
Case 0:21-cv-60097-CMA Document 15 Entered on FLSD Docket 04/01/2021 Page 16 of 19




   showing of likelihood of confusion may by itself constitute a showing of . . . substantial threat of

   irreparable harm.” McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1310 (11th Cir. 1998).

   “This is so because a remedy at law for consumer confusion or reputational damage is ordinarily

   inadequate given ‘the potential difficulty of proof of plaintiff’s damages’ and ‘the impairment of

   intangible values.’” Boulan South Master Ass’n v. Think Props., LLC, 617 Fed. Appx 931, 934

   (11th Cir. 2015). Therefore, Eleventh Circuit “precedent recognizes such confusion as an injury

   that ordinarily warrants injunctive relief.” See id.

          For patent infringement, irreparable harm may be shown by loss of revenue, goodwill,

   market position, and price erosion. Lego v. Zuru, Inc., 700 Fed. Appx. 832, 834 (Fed. Cir. 2020).

   For copyright infringement, irreparable harm may be shown by loss of ability to control

   reputation and market confusion, including through using marketing developed by the copyright

   holder. See, e.g., Brand Ventures, Inc. v. TAC5, 2018 U.S. Dist. LEXIS 17354, at *10 - *11

   (M.D.Fla. Feb. 2, 2018).

          Hydromate’s multiple infringements overlap in effect and each contribute towards the

   demonstrated customer confusion, reputational harm and loss of control, and loss of Hydrojug

   goodwill in the market. Moreover, Hydromate’s design patent infringement is causing price

   erosion. Therefore, there is a substantial threat of irreparable harm absent injunction.

          C. The balance of harm favors Hydrojug
          The balance of equities weighs heavily in Hydrojug’s favor. Should an injunction not

   issue, Hydrojug would continue to be irreparably harmed, including but not limited to, ongoing

   customer confusion, reputational harm and loss of control, loss of Hydrojug’s goodwill in the

   market, and price erosion of its sleeves.

          Moreover, Hydrojug is entitled to the exclusive use of its intellectual property

   (trademark, patent, copyright) rights, and a preliminary injunction would preserve these. On the

                                                    16
Case 0:21-cv-60097-CMA Document 15 Entered on FLSD Docket 04/01/2021 Page 17 of 19




   other hand, the requested injunction would not unreasonably interfere with Hydromate’s

   business. Hydromate could sell non-infringing products, under a non-infringing mark, using their

   own designs and works. Any losses to Hydromate in failing to respect Hydrojug’s intellectual

   property rights are a result of the Hydromate’s own wrongdoing. This “self-inflicted” harm,

   when balanced against the loss of Hydrojug’s irreparable harm, tips the balance of hardships in

   favor of granting injunctive relief. See, e.g., Interim Healthcare, Inc. v. Interim Healthcare of Se.

   La., Inc., 2020 U.S. Dist. LEXIS 101841, at *51 (S.D. Fla. June 10, 2020) (“In this case, by

   granting the requested injunction, Defendants would only be prevented from continuing to use

   Plaintiff's marks without its consent, which is illegal to begin with.”).

            D. Public interest is furthered by issuance of an injunction
            The public interest is furthered by issuance of an injunction here. The public interest

   favors granting the preliminary injunction to protect Hydrojug’s intellectual property rights and

   to protect consumers from being misled. See id. at *52-*53.

      VI.      INJUNCTIVE RELIEF SOUGHT
               Hydrojug seeks an order preliminarily enjoining Hydromate, its agents, servants, and

      any and all parties acting in concert with any of from:

               A. using the HYDROMATE Mark, or any similar variations thereof;

               B. using any trademark that imitates or is confusingly similar to the HYDROJUG

            Mark, or is likely to cause confusion, mistake, deception, or public misunderstanding as

            to the origins of Hydromate’s goods or their relatedness to Hydrojug; and

               C. engaging in trademark infringement, unfair competition, false designation of

            origin, or other activities that misappropriate Hydrojug’s trademark rights;

               D. making, using, offering to sell, or selling the Accused Products (as identified in

            the complaint) and any other water bottle sleeve design that infringes the ‘914 Patent;


                                                    17
Case 0:21-cv-60097-CMA Document 15 Entered on FLSD Docket 04/01/2021 Page 18 of 19




              E. directly or indirectly infringing in any manner any of the claims of the ‘914

          Patent;

              F. infringing Hydromate’s copyrights, including the Hydrojug Leopard Social Media

          Posts;

              G. from aiding, assisting or abetting any other party in the acts prohibited by (A)

          through (F) above; and

              H. directing that Hydromate files with the Court and serve upon Hydrojug’s counsel

          within three (3) days after entry of such judgment a report in writing under oath setting

          forth in detail the manner and form in which Hydromate has complied with such Order.

      VII.    CONCLUSION
          Hydrojug has a substantial likelihood of success in establishing trademark, patent, and

   copyright infringement by Hydromate. Irreparable harm is taking place through actual consumer

   confusion, and it will continue absent injunction. The balance of harms favors Hydojug because

   Hydromate’s harm is self-inflicted. The public interest in preventing consumer confusion

   weights in favor of injunction. Injunction is proper and warranted.

   Dated: April 1, 2021
   Respectfully submitted,
   By: /s/ Preston P. Frischknecht                   By:     /s/ Steven I. Peretz
       Preston P. Frischknecht                               Steven I. Peretz
       (USB #11286) (pro hac vice)                           Florida Bar No.: 329037
       preston@projectcip.com                                speretz@pch-iplaw.com
       PROJECT CIP                                           Alberto Alvarez
       399 N Main, Suite 220                                 aalvarez@pch-iplaw.com
       Logan, UT 84321                                       Florida Bar No.: 106859
       Telephone: (435) 512-4893                             Peretz Chesal & Herrmann, P.L.
       Counsel for Plaintiff                                 1 S.E. 3rd Avenue, Suite 1820
                                                             Miami FL 33131
                                                             Tel: 305.341.3000
                                                             Counsel for Plaintiff



                                                   18
Case 0:21-cv-60097-CMA Document 15 Entered on FLSD Docket 04/01/2021 Page 19 of 19




               CERTIFICATE OF SERVICE AND NOTICE OF RENEWED MOTION
          I hereby certify that a copy of the foregoing Renewed Motion for Preliminary Injunction

   has been transmitted on April 1, 2021 to DLE Process Servers, Inc. for service on Defendants’

   Registered Agent.

          In addition, Plaintiff has provided Defendants with notice of the Renewed Motion

   pursuant to Fed. R. Civ. P. 65 (the “Rule 65 Notice”) by the following means:

          1.      transmitting a copy of the Renewed Motion on April 1, 2021 via Certified Return
   Receipt U.S. Mail and UPS Overnight Delivery to Defendants’ principal place of business and
   mailing address (as reflected in the records available on the Florida’s Secretary of State’s
   website, www.sunbiz.org): 1314 E Las Olas Blvd., #1002, Fort Lauderdale, Florida 33301;
          2.      transmitting a copy of the Renewed Motion on April 1, 2021 via e-mail to
   help@hydromate.com (an email address displayed on Defendants’ website hydromateusa.com);
   and
          3.      transmitting a draft copy of the Renewed Motion via email to Robert Kain, Esq.,
   at rkain@conceptlaw.com       on March 29, 2021.        In the March 29 transmittal email, the
   undersigned requested that Mr. Kain to confirm that he would accept a copy of the Renewed
   Motion as a Rule 65 Notice. Plaintiff transmitted the Renewed Motion to Mr. Kain because Mr.
   Kain had advised Plaintiff – both prior to and after Plaintiff had commenced this action – that
   Defendants were his clients. In Mr. Kain’s March 30 reply email to the undersigned, he again
   acknowledged that Defendants were his clients, but declined to address – as the undersigned had
   requested – whether he would treat his receipt of the Renewed Motion as a Rule 68 Notice.
   Consequently, Plaintiff served Defendants directly with a copy of this Renewed Motion as set
   forth above. See Michael Kors, LLC v. Individuals, Partnerships, & Unincorporated
   Associations, 2019 WL 9598505, at *6 (S.D. Fla. Dec. 27, 2019)(“In this Circuit, Rule 65 has
   been interpreted to require that a party have notice of the motion and hearing; perfecting service
   on a defendant is not a prerequisite to the entry of a preliminary injunction order.”)


                                                            /s/Alberto Alvarez




                                                    19
